Case 2:20-cv-00130-JLB-NPM Document 21 Filed 05/03/21 Page 1 of 2 PageID 61




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


RICHARD SERVILLO,

             Plaintiff,

v.                                                 Case No. 2:20-cv-130-JLB-NPM

SOLA MEDI SPA, LLC,

             Defendant.


                                     ORDER

      Before the Court is Defendant Sola Medi Spa, LLC’s motion for reopening

the evidentiary hearing (Doc. 19) filed by “sole employee” Tricia Tobias. On May

3, 2021, the Court held an evidentiary hearing to determine the amount of damages

to be awarded in this case. Defendant failed to appear.

      Defendant, an LLC, can only appear and be heard in this matter through

counsel. S.E.C. v. Merchant Capital, LLC, 486 Fed. App’x. 93, 94 n.1 (11th Cir.

2012) (citing Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985)) (“[A]

business organization cannot appear pro se and must be represented by counsel.”);

see M.D. Fla. R. 2.02(b)(2). Also, the motion lacks authority or a basis for the

request, and it lacks a good faith conferral certification. See M.D. Fla. R. 3.01(a),

(g). Therefore, the motion (Doc. 19) is DENIED.
Case 2:20-cv-00130-JLB-NPM Document 21 Filed 05/03/21 Page 2 of 2 PageID 62




     DONE and ORDERED in Fort Myers, Florida on May 3, 2021.




                                     2
